Case 1:17-cv-02651-R.]L Document 46 Filed 02/14/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NORTH AMERICAN BUTTERFLY
ASSOCIATION,

Plaintiff,
v.

KIRSTJEN M. NIELSEN, et al.

Defendants.

»rL

oRDER
(February 11,2019) [Dkr. ## 25, 341

FILED
FEB11¢2019

C|erk, U.S. District and
Bankruptcy Courts

Civil Case No. 17-2651 (RJL)

For the reasons set forth in the accompanying l\/lemorandum Opinion, it is hereby

ORDERED that defendants’ motions to dismiss [Dkt. ## 25, 34] are GRANTED,

plaintiff’s constitutional claims are DISMISSED without prejudice, and plaintiffs

statutory claims are DISMISSED with prejudice.

SO ORDERED.

 

 

 

